Dismissed and Memorandum Opinion filed April 23, 2015.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00915-CV

    IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
 HARRISON AND CONNIE VASQUEZ HARRISON AND IN THE JOINT
  INTEREST OF JOHN ERNEST LEE HARRISON II, AND VICTORIA
              MADELINE HARRISON, CHILDREN


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-68864

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 24, 2014. The clerk’s
record was filed January 15, 2015. No reporter’s record or brief was filed.

      On February 26, 2015, this court issued an order stating that unless appellant
submitted a brief on or before March 30, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.